Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.

DETAILED ACTION
This Office Action is in response to the amendment filed 9/19/2022 for application 16/835,928.
Claims 1, 4, 5, 7, 9-11, 15, 17, 19, and 20 are currently pending; claims 1, 17, and 20 are independent claims; claims 2, 3, 6, 8, 12-14, 16, and 18 have been canceled; claim 20 is non-elected; claims 1, 4, 5, 7, 9-11, 15, 17, and 19  have been examined.  

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 and 10/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
 Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/19/2022, with respect to the rejections of claims 1, 4, 5, 7, 9-11, 15, 17, and 19  have been fully considered but are not persuasive.
Applicant argues as follows:  Applicant submits that there is no teaching, suggestion, or motivation in either Austin, Sharifi, or Walker of "responsive to a determination that a second user is in first proximity to the first computing device, adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size," Page 8 of and "responsive to a determination that the second user is in second proximity to the first computing device, adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size," as recited in independent claims 1 and 17. Dependent claim 16 depends from and includes all elements of independent claim 1 discussed above. This claim is patentable over the applied references because of its dependency on a patentable independent claim and also because of the additional elements added by this claim. 
Examiner respectfully disagrees. Regarding claim 1, claim 1 is rejected by Austin in view of Lehmann and Sharifi.  Austin discloses, col. 15, lines 56-61, a method comprising: receiving, by a first computing device, content for display, the first computing device associated with a first user; col. 15, lines 62-65, responsive to a determination that the content for display includes at least one item of sensitive information, adjusting, by the first computing device, of the at least one item of sensitive information; col 16, lines 17-23 and FIG. 2B, displaying, by the first computing device, the at least one item of sensitive information with the adjusted at least one display attribute.  Lehmann discloses, paragraph 0015,  adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size; adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size; displaying, by the first computing device, the at least one item of sensitive information with the adjusted font size.  Sharifi discloses, paragraph 0026, responsive to a determination that a second user is in first proximity to the first computing device, adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size; paragraph 0026, responsive to a determination that the second user is in second proximity to the first computing device, adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Lehmann (US20130321617), filed May 30, 2012, and Sharifi (US20180285592), filed March 31, 2017.
Regarding claim 1, Austin discloses a method comprising: receiving, by a first computing device, content for display, the first computing device associated with a first user (Austin, col. 15, lines 56-61, display data received at the computing device if the display data is provided by a web page);
responsive to a determination that the content for display includes at least one item of sensitive information, adjusting, by the first computing device, (Austin, col. 15, lines 62-65, determine that second and third fields of the plurality of fields are associated with the security feature, col. 16, lines 17-23, obscure second information in the second field and third information); and 
displaying, by the first computing device, the at least one item of sensitive information with the adjusted at least one display attribute (Austin, col. 16, lines 17-23, obscure second information in the second field and third information, blacking out the information, etc., FIG. 2B).  
Austin discloses adjusting, by the first computing device, of the at least one item of sensitive information, but does not explicitly disclose adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size;  adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size; displaying, by the first computing device, the at least one item of sensitive information with the adjusted at least one display attribute.
However, in an analogous art, Lehmann discloses adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size (Lehmann, paragraph 0015, first font size associated with a first distance, second font size associated with a second distance);
adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size (Lehmann, paragraph 0015, first font size associated with a first distance, third font size associated with a third distance);
displaying, by the first computing device, the at least one item of sensitive information with the adjusted font size (Lehmann, paragraph 0015, first font size second font size, third font size).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lehmann with the method/ non-transitory computer readable medium of Austin to include adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size;  adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size; displaying, by the first computing device, the at least one item of sensitive information with the adjusted font size. 
One would have been motivated to provide users with the benefits of being provided with an adaptive font size mechanism (Lehmann: title and paragraphs 0001 and 0002).
Austin and Lehmann disclose adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size;  adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size, but do not explicitly disclose responsive to a determination that a second user is in first proximity to the first computing device, adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size; responsive to a determination that the second user is in second proximity to the first computing device, adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size.
However, in an analogous art, Sharifi discloses responsive to a determination that a second user is in first proximity to the first computing device, adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size (Sharifi, paragraph 0026, determine whether an individual other than the active user of computing device may consume/ in proximity private information and cause the computing device to obscure at least a portion of the private information when outputting the information);
responsive to a determination that the second user is in second proximity to the first computing device, adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size (Sharifi, paragraph 0026, determine whether an individual other than the active user of computing device may consume/ in proximity private information and cause the computing device to obscure at least a portion of the private information when outputting the information)..
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharifi with the method/ non-transitory computer readable medium of Austin and Lehmann to include responsive to a determination that a second user is in first proximity to the first computing device, adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size; responsive to a determination that the second user is in second proximity to the first computing device, adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size. 
One would have been motivated to provide users with the benefits of being provided with selective display or obscuring private information in a mobile or other computing device (Sharifi: paragraphs 0001 and 0002).
Regarding claim 4, Austin, Lehmann, and Sharifi disclose the method of claim 1.  Sharifi discloses wherein the at least one item of sensitive information is associated with a first font color and least one item of sensitive information to a second font color in response to the determination that the second user is in first proximity to the first computing device, the second font color being different than the first font color (Sharifi, paragraph 0037, information obscured / obfuscated/ concealed by dimming display or adjusting a font (e.g., reducing font size, changing the color, changing font type); paragraph 0069, obfuscation level determined for each portion of the information; obfuscation levels employ techniques to blur text, replace characters with placeholder characters, changing a font (e.g. size, color, type, or other attribute), dimming a screen, increasing the speed of audio data, replacing audible words with a generic audible tone, etc.).
Regarding claim 17, Austin discloses a non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process comprising (Austin, col. 7, lines 14-34, computer-readable medium, software instructions, processor):
receiving content for display, the content for display requested by a user (Austin, col. 15, lines 56-61, display data received at the computing device if the display data is provided by a web page); and 
responsive to a determination that the content for display includes at least one item of sensitive information, adjusting at least one display attribute of the at least one item of sensitive information (Austin, col. 15, lines 62-65, determine that second and third fields of the plurality of fields are associated with the security feature); and 
causing displaying of the at least one item of sensitive information with the adjusted at least one display attribute (Austin, col. 16, lines 17-23, obscure second information in the second field and third information, blacking out the information, etc., FIG. 2B).  
Austin discloses adjusting at least one display attribute of the at least one item of sensitive information; causing displaying of the at least one item of sensitive information with the adjusted at least one display attribute, but does not explicitly disclose adjusting a font size of the at least one item of sensitive information from a first font size to a second font size;  adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size; causing displaying of the at least one item of sensitive information with the font size.
However, in an analogous art, Lehmann discloses adjusting a font size of the at least one item of sensitive information from a first font size to a second font size (Lehmann, paragraph 0015, first font size associated with a first distance, second font size associated with a second distance);
adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size (Lehmann, paragraph 0015, first font size associated with a first distance, third font size associated with a third distance);
causing displaying of the at least one item of sensitive information with the font size (Lehmann, paragraph 0015, first font size second font size, third font size).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lehmann with the method/ non-transitory computer readable medium of Austin to include adjusting a font size of the at least one item of sensitive information from a first font size to a second font size;  adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size; causing displaying of the at least one item of sensitive information with the font size. 
One would have been motivated to provide users with the benefits of being provided with an adaptive font size mechanism (Lehmann: title and paragraphs 0001 and 0002).
Austin and Lehmann disclose adjusting a font size of the at least one item of sensitive information from a first font size to a second font size;  adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size, causing displaying of the at least one item of sensitive information with the adjustedresponsive to a determination that a second user is in first proximity to the first computing device, adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size; responsive to a determination that the second user is in second proximity to the first computing device, adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size.
However, in an analogous art, Sharifi discloses responsive to a determination that a second user is in first proximity to the first computing device, adjusting a font size of the at least one item of sensitive information from a first font size to a second font size (Sharifi, paragraph 0026, determine whether an individual other than the active user of computing device may consume/ in proximity private information and cause the computing device to obscure at least a portion of the private information when outputting the information);
adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size (Sharifi, paragraph 0026, determine whether an individual other than the active user of computing device may consume/ in proximity private information and cause the computing device to obscure at least a portion of the private information when outputting the information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharifi with the method/ non-transitory computer readable medium of Austin and Lehmann to include responsive to a determination that a second user is in first proximity to the first computing device, adjusting, by the first computing device, a font size of the at least one item of sensitive information from a first font size to a second font size; responsive to a determination that the second user is in second proximity to the first computing device, adjusting, by the first computing device, the font size of the at least one item of sensitive information from the first font size to a third font size, wherein the third front size is different than the second font size. 
One would have been motivated to provide users with the benefits of being provided with selective display or obscuring private information in a mobile or other computing device (Sharifi: paragraphs 0001 and 0002).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Lehmann (US20130321617), filed May 30, 2012, and Sharifi (US20180285592), filed March 31, 2017, and further in view of Walker (US20100275267), published October 28, 2010.
Regarding claim 5, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein the at least one item of sensitive information is associated with a first zoom percentage and at least one item of sensitive information to a second font color in response to the determination that the second user is in first proximity to the first computing device, the second font color being different than the first font color.  
However, in an analogous art, Walker discloses wherein the at least one item of sensitive information is associated with a first zoom percentage and at least one item of sensitive information to a second font color in response to the determination that the second user is in first proximity to the first computing device, the second font color being different than the first font color (Walker, paragraph 0070, reducing the text size of the font). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Walker with the method/ non-transitory computer readable medium of Austin to include wherein the at least one item of sensitive information is associated with a first zoom percentage and at least one item of sensitive information to a second font color in response to the determination that the second user is in first proximity to the first computing device, the second font color being different than the first font color. 
One would have been motivated to provide users with the benefits of preventing other people from viewing user information (Walker: paragraph 0069).
Regarding claim 7, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein the determination that the second user is in the first proximity or the second proximity to the first computing device comprises determining whether a second computing device associated with the second user is in the first proximity or the second proximity to the first computing device.
However, in an analogous art, Walker discloses wherein the determination that the second user is in the first proximity or the second proximity to the first computing device comprises determining whether a second computing device associated with the second user is in the first proximity or the second proximity to the first computing device (Walker, third zone 444c with detected other person causes second level of security and/or privacy such as by reducing the text size of the font).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Walker with the method/ non-transitory computer readable medium of Austin to include wherein the determination that the second user is in the first proximity or the second proximity to the first computing device comprises determining whether a second computing device associated with the second user is in the first proximity or the second proximity to the first computing device. 
One would have been motivated to provide users with the benefits of preventing other people from viewing user information (Walker: paragraph 0069).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Lehmann (US20130321617), filed May 30, 2012, and Sharifi (US20180285592), filed March 31, 2017, and further in view of Hamzy (US20060129948), filed December 14, 2004.
Regarding claim 9, Austin, Lehmann, and Sharifi disclose the method of claim 1.
Austin, Lehmann, and Sharifi do not explicitly disclose wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information.
However, in an analogous art, Hamzy disclose wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information (Hamzy, paragraph 0037, inactive window containing confidential information is obscured by replacement image; hiding sensitive information; paragraph 0019, hiding sensitive information during periods of inactivity).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hamzy with the method/ non-transitory computer readable medium of Austin, Lehmann, and Sharifi to include wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information. 
One would have been motivated to provide users with the benefits of obscuring sensitive or confidential information (Hamzy: paragraph 0002).
Regarding claim 19, Austin, Lehmann, and Sharifi discloses the non-transitory machine-readable medium of claim 17.
Austin, Lehmann, and Sharifi does not explicitly disclose wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining that the user is no longer interacting with the displayed at least one item of sensitive information.
However, in an analogous art, Hamzy discloses wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information (Hamzy, paragraph 0037, inactive window containing confidential information is obscured by replacement image; hiding sensitive information; paragraph 0019, hiding sensitive information during periods of inactivity).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hamzy with the method/ non-transitory computer readable medium of Austin, Lehmann, and Sharifi to include wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information. 
One would have been motivated to provide users with the benefits of obscuring sensitive or confidential information (Hamzy: paragraph 0002).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Lehmann (US20130321617), filed May 30, 2012, Sharifi (US20180285592), filed March 31, 2017, and Hamzy (US20060129948), filed December 14, 2004, and further in view of Koshy (US20210049280), filed August 12, 2019.
Regarding claim 10, Austin, Lehmann, Sharifi, and Hamzy disclose the method of claim 9.
Austin, Lehmann, Sharifi, and Hamzy do not explicitly disclose wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes use of facial recognition.
However, in an analogous art, Koshy discloses wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes use of facial recognition (Koshy, paragraph 0093, sensitive information is not displayed in the absence of an authorized user, mobile information handling system, paragraph 0094, face recognition).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Koshy with the method/ non-transitory computer readable medium of Austin, Lehmann, Sharifi, and Hamzy to include wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes use of facial recognition. 
One would have been motivated to provide users with the benefits of handling security threats including by protecting data (Koshy: paragraphs 0089, 0093, 0094).
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Lehmann (US20130321617), filed May 30, 2012, Sharifi (US20180285592), filed March 31, 2017, and Hamzy (US20060129948), filed December 14, 2004, and further in view of Moles (US20040193910), filed March 28, 2003.
Regarding claim 11, Austin, Lehmann, Sharifi, and Hamzy disclose the method of claim 9.
Austin, Lehmann, Sharifi, and Hamzy do not explicitly disclose wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is no longer proximate the displayed at least one item of sensitive information.  
However, in an analogous art, Koshy discloses wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is no longer proximate the displayed at least one item of sensitive information (Moles, paragraph 0033, monitor position of cursor on display, cursor positioned on or near sensitive information implies monitoring also occurs when cursor is no longer proximate to the sensitive information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Moles with the method/ non-transitory computer readable medium of Austin, Lehmann, Sharifi, and Hamzy to include wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is no longer proximate the displayed at least one item of sensitive information. 
One would have been motivated to provide users with the benefits of preventing the display of sensitive information on the screen of a data processing device (Moles: paragraph 0001).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Lehmann (US20130321617), filed May 30, 2012, and Sharifi (US20180285592), filed March 31, 2017, in view of Yoshioka (JP2012198658), published October 18, 2012.
Regarding claim 15, Austin, Lehmann, and Sharifi discloses the method of claim 1.
Austin, Lehmann, and Sharifi does not explicitly disclose further comprising: responsive to a print command, displaying, by the first computing device, a print preview displaying the at least one item of sensitive information with the first font size.
However, in an analogous art, Yoshioka discloses further comprising: responsive to a print command, displaying, by the first computing device, a print preview displaying the at least one item of sensitive information with the first font size (Yoshioka, 5th page, lines 40-46, print instruction, print preview, confidential data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoshioka with the method/ non-transitory computer readable medium of Austin, Lehmann, and Sharifi to include further comprising: responsive to a print command, displaying, by the first computing device, a print preview displaying the at least one item of sensitive information with the first font size. 
One would have been motivated to provide users with the benefits of reducing inconvenience of user’s operations when activating a preview function (Yoshioka: first page, abstract).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439     


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439